DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 26 August 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., JP02114035A (“Kato”) in view of Sommerfeld et al., US 2008/0306216 (“Sommerfeld”)(both references previously cited).  Kuder et al. US 6,015,524 (“Kuder”) and Ishikawa et al., US 2014/0220369 (“Ishikawa”)(both previously cited) are relied upon as an evidentiary reference for claims 1-6 and 9). 
Regarding claims 1, 3, 6, and 9, Kato discloses a multilayer laminate (i.e. a multilayer film) comprising a thermoplastic polyester elastomer layer which is bonded to a fabric layer via an adhesive [0002]. Kato teaches forming the thermoplastic polyester elastomer layer from Hytrel 4057 [0001].  Ishikawa serves as evidence that the melting point (Tm) of Hytrel 4057 is 163 °C [0117].    
  Kato is silent regarding the adhesive of the adhesive layer comprising a thermoplastic polyester elastomer.
Sommerfeld discloses a hot melt laminating adhesive which exhibits improved initial and retained aged adhesion [abstract, 0007]. The adhesive is suitable for application onto fabrics and organic films [0015].  The adhesive is formed by melt blending a thermoplastic copolyesterether elastomer together with a metallocene-catalyzed low density polyethylene plastomer [0008-0011, 0014, 0015, 0080].  Sommerfeld teaches an examples of the disclosed adhesive composition which have a polymer component consisting of a copolyesterether elastomer component having a Tm of 105 °C, a plastomer (Engage 8402) having a Tm of  98 °C, and a modified polyolefin sold under the tradename Lotader AX 8840 [Table 3, Table 8 – Examples J-Q].  Kuder serves as evidence that the Tm of Lotader AX 8840 is 228 °F (i.e. about 109 °C) (col. 4 lines 17-30).  Given that all of the polymeric components of the adhesive composition of Sommerfeld have a Tm of about 109 °C or less, there is a reasonable expectation that the melting temperature of the composition as a whole is about 109 °C or less.
Kato and Sommerfeld are both directed towards laminated materials comprising an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the adhesive layer of the laminate of Kato from the adhesive taught by Sommerfeld in order to take advantage of the adhesive’s improved initial and retained aged adhesion properties.  The fabric layer, thermoplastic polyester elastomer layer, and adhesive layer of the laminate of modified Kato would have respectively read on the claimed fabric, barrier layer, and adhesive layer.  The thermoplastic copolyesterether elastomer in the adhesive layer and the thermoplastic polyester elastomer layer would have read on the claimed thermoplastic polyester elastomers.  
Given that Kato teaches forming the thermoplastic polyester elastomer layer from Hytrel 4057 which has a Tm of 163 °C and that Sommerfeld teaches several examples of the disclosed adhesive composition in which the Tm of the composition is about 109 °C or less, modified Kato reasonably teaches a laminated material wherein the Tm of the thermoplastic polyester elastomer in the barrier layer is higher than a Tm of the adhesive layer recited in claim 1.  The difference in Tm would have been at least about 54 °C which meets the limitation of claim 3.
While modified Kato is silent regarding the laminate comprising two or more barrier layer as recited in claim 1 or two or more adhesive layers as recited in claim 9, it noted that MPEP 2144.04 VI establishes that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  As such, given that the scope of claims 1 and 9 encompass a film in which either adhesive layer or barrier layer is merely duplicated and given that no objective evidence of a new and 
Regarding claim 2, the thermoplastic copolyesterether elastomer of the adhesive taught by Sommerfeld comprises both polytetrahydrofuran segments and thermoplastic copolyester segments [Table 3] which respectively read on the claimed soft and hard segments.
Regarding claim 4, Kato teaches that the fibers of the fabric layer may be formed from a polyester [0001].  
Regarding claim 5, it is noted that the recitation in claim 5 that the fabric is a fabric used to for an airbag provides no physical and/or chemical limitation(s) to the claim as essentially any fabric could theoretically be used to form some kind of airbag.  As such, the fabric taught by Kato reads on the claimed fabric. Alternatively, Kato teaches forming an airbag from the disclosed laminate [0001] which reads on the claimed airbag. Therefore, it is evident that fabric of the laminate of modified Kato is used to form airbags as claimed.
Regarding claim 7, Kato teaches forming an airbag from the laminate [0001] which meets the limitations of claim 7.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nance, US 5,614,302 (“Nance”)(previously cited) in view of Sommerfeld et al., US 2008/0306216 (“Sommerfeld”)(previously cited).  Murphy et al., US 2004/0071927 (“Murphy”) and Kuder are relied upon as an evidentiary reference for claims 1-6.  Snuverink OoK Lansink et al., US 2009/0023005 (“Snuverink”)(both references previously cited) is relied upon as an evidentiary reference for claim 2.  
Regarding claims 1, 3, 6, and 9, Nance discloses a laminate material suitable for forming washable garments wherein the laminate comprises a woven fabric substrate that is adhesively secured to a film layer formed from a polyetherester thermoplastic elastomer (abstract, col. 3 lines 1-25, col. 4 line 65-col. 5 line 6, Fig. 2).  Nance teaches forming the film layer form Hytrel 8206 (col. 6 lines 5-10).  Murphy provides evidence that Hytrel 8206 has a Tm of 200 °C [0056].  
Nance is silent regarding the adhesive comprising a thermoplastic polyester elastomer.  
Sommerfeld discloses a hot melt laminating adhesive which exhibits improved initial and retained aged adhesion [abstract, 0007].  The adhesive is suitable for application onto fabrics and organic films [0015].  The adhesive is formed by melt blending a thermoplastic copolyesterether elastomer together with a metallocene-catalyzed low density polyethylene plastomer [0008-0011, 0014, 0015, 0080].  Sommerfeld teaches an examples of the disclosed adhesive composition which has a polymer component consisting of a copolyesterether elastomer component having a Tm of 105 °C, a plastomer (Engage 8402) having a Tm of  98 °C, and a modified polyolefin 
Nance and Sommerfeld are both directed towards laminated materials comprising an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the adhesive layer of the laminate of Nance from the adhesive taught by Sommerfeld in order to take advantage of the adhesive’s improved initial and retained aged adhesion properties. The fabric layer, thermoplastic polyester elastomer layer, and adhesive layer of the laminate of modified Nance would have respectively read on the claimed fabric, barrier layer, and adhesive layer. The thermoplastic copolyesterether elastomer of the adhesive layer would have read on the claimed thermoplastic polyester elastomer. 
Given that Nance teaches a laminate comprising a film layer formed from a polyetherester thermoplastic elastomer having a Tm of 200 °C and Sommerfeld teaches an examples of the disclosed adhesive composition which have a Tm of about 109 °C or less, modified Nance reasonably teaches a laminate in which meets the melt temperature difference limitation recited in claims 1, 3, and 9.
While modified Nance is silent regarding the laminate comprising two or more barrier layer as recited in claim 1 or two or more adhesive layers as recited in claim 9, it noted that MPEP 2144.04 VI establishes that the mere duplication of parts has not patentable significance unless a new and unexpected result is produced.  As such, 
Regarding claim 2, as is noted above, Nance teaches a film layer formed from a polyetherester thermoplastic elastomer wherein the elastomer is Hytrel 8206.  Snuverink serves as evidence that Hytrel 8206 comprises polyether soft blocks and polyester hard blocks [0002].
Regarding claim 4, Nance teaches that the fabric layer may be formed from polyester fibers (col. 5 lines 26-34).
Regarding claim 5, it is noted that the recitation in claim 5 that the fabric is a fabric used to for an airbag provides no physical and/or chemical limitation to the claim as essentially any fabric could theoretically be used to form some kind of airbag.  As such, the fabric taught by Nance reads on the claimed fabric.

Claims 1, 2, 4, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al., JP 2005-111926 A (“Omori”)(newly cited)(machine translation and original provided herewith). Shonaike, G.O. Advanced Polymeric Materials: Structure Property Relationships, CRC press, 2003 is relied upon as an evidentiary reference for claims 1, 2, 4, 5, and 9-11 (“Shonaike”)(newly cited)(copy provided herewith).
Regarding claims 1 and 9, Omori discloses a multilayer laminate (i.e. a multilayer film) having a C/B/A/D/E layer arrangement (abstract, page 6 – paragraphs 2 and 5, page 10 – paragraph 2). Layer C is formed from a PBT resin, Layer B is formed from a composition B-1, Layer A is formed from a composition A-1, Layer D is formed from a polypropylene resin, and Layer E is formed from a polypropylene resin (page 10 – paragraph 5 under “Example 4-5”). Composition A-1 which forms Layer A comprises 80 wt% of an EVOH resin and 20wt% of a thermoplastic polyester elastomer referred to as B-1 in the reference (page 8 – 1st paragraph, Table 3).  Thermoplastic polyester elastomer B-1 of composition A-1 is disclosed as having a melting point (Tm) of 145 °C (page 9 – 9th full paragraph) and the EVOH resin has an ethylene content of 32 mol% and is sold under the tradename SOANOL DC3203 (page 10 – first paragraph). Shonaike serves as evidence the SOARNOL DC3203 having an ethylene content of 32 mol% (understood to be same as the SOANOL DC3203 described by Omori) has a Tm of 183 °C (page 326, Table 9.7).  The Layer B is formed from the thermoplastic polyester elastomer B-1 described above which has Tm of 145 °C.  
Layer B of the film disclosed by Omori read on the adhesive layer recited in claim 1 while the combination of Layer C and Layer B of the film read on the two or more adhesive layers of the multilayer film of claims 9.  Given that essentially any thermoplastic resin may reasonably be considered to be a hot melt adhesive and given that Layers C and B adhered to one another, these layers reasonably read on adhesive layers.  Layer A and Layer D of the film disclosed by Omori read on the two or more 
Regarding the melting point of the adhesive layers and the barrier layers, it is noted that the Layer B (i.e. one of the adhesive layers) is formed from a composition consisting of a thermoplastic polyester elastomer having a Tm of 145 °C and the Layer A (i.e. one of the barrier layers) is formed from a compositions consisting of 80 wt% of an EVOH resin having a Tm of 183 °C and 20 wt% of a thermoplastic polyester elastomer having a Tm of 145 °C.  Since the Layer A comprises a major portion of an EVOH resin having a Tm which is significantly greater than the Tm of the thermoplastic polyester elastomer of Layer B, it logically follows that Layer A will have a Tm which is greater than that of Layer B as required by claims 1 and 9. 
Regarding the phrase “A multilayer film used upon being adhered to a fabric” recited in claim 1, such language constitutes an intended use as it described how the film is intended to be used and does not specifically describe an actual feature of the film.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and 
Regarding claim 2, Omori teaches that the polyester thermoplastic elastomer used in Layers A and B may comprise aromatic polyester hard segments and polyalkylene ether glycol (i.e. polyether) soft segments (page 2 – paragraph 11).
Regarding claims 4 and 5, since the fabric to which the film is intended to be adhered to is not positively recited as being present in claim 1, the multilayer film of Omori is reasonably interpreted as meeting the limitations of claims 4 and 5.
Regarding claims 10 and 11, the compositions of Layers C and B which read on the claimed adhesive layers differ from each other as do the compositions of Layers A and D which read on the claimed barrier layers,

Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.
On page 7-9 of the remarks Applicant asserts that neither Kato et al. taken in combination with Sommerfeld et al. nor Nance et al. taking in combination with Sommerfeld et al. teach or suggest a film comprising two or more barrier layer or two or more adhesive layers.  However, MPEP 2144.04 VI establishes that the mere duplication of a part has not patentable significance unless a new and unexpected result is produced.  As such, given that the scope of claims 1 and 9 encompass a film in which .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782